DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/28/22 has been entered.  Claims 1-2, 4-6 and 9-11 have been amended.  Claims 12-15 were previously cancelled.  Claims 16-21 remain withdrawn as being directed to non-elected inventions.  Accordingly, claims 1-11 are under examination.

Withdrawn Rejections
All rejections and objections of claims not reiterated herein, have been withdrawn.
Claim Objections
Claim 2  is objected to because of the following informalities:  Claim 2 the recitation “function domain” should be --functional domain--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
           The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
          Claims 2 and 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
          Amended claim 2 recites “polypeptide is a cleaved BAFF polypeptide comprising a function domain of a full length native BAFF polypeptide” and amended claims 4-6 recite “90% identity with residues 15-164 of SEQ ID NO:1”, “80% identity with residues 15-164 of SEQ ID NO:1” and “75% identity with residues 15-164 of SEQ ID NO:1” respectively.  In the instant claims an increase of the markers is correlated with remission of multiple myeloma in human patients.  Implicit in this is that the cleaved polypeptide or % of identity of the sequence, would need to possess certain functional characteristics, namely that the  cleaved polypeptide or % of residues, would have to exist in vivo in a serum or plasma sample and at levels that correlate with remission of multiple myeloma.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include:  (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art. See MPEP 2163.
	The claims are directed to methods of monitoring multiple myeloma in a human subject comprising determining an increase of a BAFF polypeptide or cleaved portion or % of identity in a biological sample compared to a control and correlating with remission of multiple myeloma.
          The claims as a whole therefore cover methods of monitoring multiple myeloma based on the amount of a large genus of markers.  The markers in this case are recited in terms of structural characteristics (i.e., cleaved BAFF polypeptides, and 90, 80 and 75 % of amino acids of identical to BAFF polypeptide).  However, also implicit in the claims are functional characteristics; namely, that the cleaved portions or amino acids having the % of identity exist in serum or plasma samples and at amounts that correlate with remission of multiple myeloma. Thus, the use of the cleaved BAFF polypeptides, and 90, 80 and 75 % of amino acids of identical to BAFF polypeptide  as “surrogate markers” conveys additional functional characteristics that must be possessed by the members of the genus.
	The polypeptide molecules meeting the structural requirements of the claim give rise to a large genus that is characterized by substantial variability. To meet the structural requirements of the claim, the biomarkers could be any BAFF polypeptide which has been cleaved at any amino acid between amino acids 15-164 or could be any combination of amino acids which possess a 90, 80 or 75% of identity with the amino acids of BAFF polypeptide.
	However, the specification fails to convey possession of the entire genus of biomarkers, as it does not adequately describe what molecules would possess the necessary function, i.e. what cleaved portions or percentage of any and all of the amino acids of BAFF polypeptide are actually present in physiological samples; and in particular, what cleaved portions or combination of amino acids having a percentage of identity of BAFF polypeptide are present at amounts that correlate with remission of multiple myeloma.  The specification discloses plasma and serum analysis in which BAFF polypeptide levels are detected (e.g. pages 38-44) and discloses that serum BAFF levels are reduced in MM patients with active disease and increased in MM patients who have achieved complete remission.  The specification also fails to provide a single example of a cleaved portion of BAFF polypeptide or any combination of amino acids having a percentage identity with BAFF or provide the identity of any protein or peptide having a percentage match with the BAFF and specifically correlated with remission of multiple myeloma. The specification does not report any data regarding any BAFF polypeptide cleaved portions and does not provide a single BAFF polypeptide or cleaved portion thereof which has specific percentages of 75, 80 or 90 percentage nor does the specification provide a single example of a fragment of the BAFF which is at a level in the sample wherein the level is correlated with remission of multiple myeloma.
	The disclosure the BAFF polypeptide fails to convey evidence of possession of an entire genus, which would encompass a large number of cleaved fragments of BAFF   varying in length or combination of amino acid sequence having a percentage of identity with BAFF. In particular, it is not known what cleaved portions of the BAFF polypeptide might exist in biological samples and whether such portions or combination of amino acids would be correlated with regression of multiple myeloma.
Although it is possible to envision, with the aid of a computer, all possible cleaved portions or combination of amino acids having a percentage of amino acids in common with BAFF, it is not possible to envision or predict which cleaved portions or combination of amino acids having a percentage of amino acids in common with BAFF actually exist in vivo and are present in detectable amounts that correlate with multiple myeloma. In other words, it is not possible to envision which cleaved portion of BAFF or amino acid combination having a percentage of identity with BAFF are surrogate markers of multiple myeloma. The specification fails to describe what cleaved portions of BAFF or amino acids having a percentage of amino acids in common with BAFF   could be used as markers, as it does not provide relevant identifying details (such as amino acid sequence) for any cleaved portion or amino acid combinations.
In summary, the finding of a moderate correlation between the BAFF polypeptide in serum and plasma fails to convey evidence of possession of the claimed genus, in which any cleaved BAFF polypeptide or combination of amino acids having a percentage of identity with BAFF is used as a surrogate marker of multiple myeloma. Similarly, the single disclosure of BAFF polypeptide fails to convey evidence of possession of the entire scope of the claims, which is directed to a large genus of cleaved BAFF polypeptides or combinations of amino acids which may have 75, 80 or 90% identity with BAFF.   
For all of these reasons, the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
It is recommended to delete claims 2 and 4-6.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 step (c) is vague and indefinite in reciting “comprising the amount of BAFF polypeptide detected in step (b) to an amount…” because it is unclear if the applicant intends the detected amount of BAFF polypeptide comprises the amount detected or if the applicant intends something else.  Please clarify.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over              Berenson et al (WO 2014/124280) in view of O’Farrell (Lateral Flow Immunoassay, Oct. 21, 2008, pages 1-33).
           Berenson et al discloses a method of determining a prognosis of multiple myeloma in a subject (e.g. abstract, pages 4, line 17 – page 5, line 4; page 42, lines 15-29).  Berenson et al discloses that the method involves the use of a BAFF binding agent immobililzed on a solid support to bind to and remove the BAFF from the remainder of the sample and then detecting BAFF (selectively separating a soluble fraction from the biological sample of a human subject and removing BAFF from the soluble fraction) (e.g. page 41). Berenson et al discloses the method comprises detecting an amount of BAFF in a serum sample from the subject and comparing it to that of a control (e.g. pages 4, line 17 – page 5, line 4; page 42, lines 15-29).  Berenson et al discloses that the control can be from a healthy subject (e.g. pgs 19 and 39).  Berenson et al discloses low serum levels of BAFF in patients having an active disease (e.g. pgs 19 and 39) and specifically discloses that levels of BAFF increase entering remission (e.g. page 42).  Berenson et al also discloses that BAFF levels are decreased in serum of multiple myeloma subjects as compared to healthy donors (thus, increased in serum of multiple myeloma subjects in remission).  Berenson et al discloses the BAFF can be cleaved (e.g. page 12, line 13).  Berenson et al discloses the BAFF can be detected with lateral flow assay (e.g. page 15, lines 7-13).  Berenson et al discloses that the BAFF can be detected using a monoclonal or polyclonal antibody (e.g. page 15, lines14-18).
          Berenson et al differs from the instant invention in failing to specifically teach determining an increase compared to a healthy control as indicating the subject has achieved remission.
            It would have been obvious to one of ordinary skill in the art at the filing date of the invention to compare the detected value to that of a healthy subject and determine that an increased value is indicative of remission of multiple myeloma because Berenson et al specifically teaches that BAFF levels are decreased in serum of multiple myeloma subjects as compared to healthy donors and that levels of BAFF increase entering remission and one of ordinary skill in the art would recognize that an inverse relationship would therefore exist between decreased levels in subjects having multiple myeloma and increased levels in those of remission and absent evidence to the contrary one of ordinary skill in the art would expect increased levels compared to a healthy levels would indicate the subject is in remission. Thus, one of ordinary skill in the art would have a reasonable expectation of success comparing the detected level to that of a healthy control and determining that an increased level to the healthy control to be indicative of remission.
          With respect to claim 3 as currently recited.  Berenson et al discloses that the BAFF can be the full-length native polypeptide and fragments thereof (e.g. page 23).  Therefore, the BAFF of Berenson et al would comprise residues 15-164 or SEQ ID NO: 1 BAFF.  Further, the Patent and Trademark Office does not have the facilities and resources to provide the factual evidence needed in order to establish that there is a difference, in the first place between the BAFF of Berenson et al and those instantly disclosed in residues 15-164 of SEQ ID NO: 1 and, that if there is such a difference, that such a difference would have been considered unexpected, i.e. unobvious by one of ordinary skill in the art.  The burden is upon applicant to present such factual evidence.  See e.g. In re Best (195 USPQ 430(CCPA 1977).  
          With respect to claims 4-6 as currently recited.  Berenson et al discloses that the BAFF can be the full BAFF polypeptide and therefore the BAFF would have at least 90%, 80% and 75% with residues 15-164 of SEQ ID NO: 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


          Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas and/or to laws of nature/natural phenomena without significantly more. 
The U.S. Patent and Trademark Office recently revised the MPEP with regard to § 101 (see the MPEP at 2106). Regarding the MPEP at 2106, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See MPEP 2106.
ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A, Prong 1
The claims are directed to a naturally occurring correlation between the level of BAFF polypeptide in multiple myeloma human patients that have achieved remission.   
    
Step 2A, Prong 2
The additional elements of providing a fraction obtained by selectively separating the soluble fraction from the sample and removing BAFF and detecting an amount of BAFF polypeptide  and comparing to a healthy control are recited with a high level of generality and do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.   
          Also, with respect to the recitation “wherein an increased amount of BAFF polypeptide in (b) as compared to the amount in the control biological sample of (c) indicates that the subject having or suspected of having multiple myeloma has achieved remission”.   The “wherein” statement at best articulates the judicial exception, amounting only to a general instruction to apply or use the judicial exception.  This could read on mental activity being performed solely in a practitioner’ head, e.g. A mental appreciation of the amounts of BAFF polypeptides in human multiple myeloma subjects who have achieved remission.  No active method steps are invoked or clearly required; the “wherein” statements do not include any activity that would constitute a practical application, i.e. steps that apply, rely on or use the natural principle in a manner such that the claims amount to significantly more that the natural principal itself.  

ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
	Further, the additional elements of the claims are recited with a high level of generality and do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. (the active method steps/limitations recited in addition to the judicial exceptions themselves) and do not add significantly more to the judicial exception(s).
 As shown by both by the art supra it is well known routine and conventional in the art to provide a fraction obtained by selectively separating the soluble fraction from the sample and removing BAFF and detecting an amount of BAFF polypeptide  and comparing to a healthy control
It does not appear to be the case that the active steps recited, which are performed in order to gather the data or perform the assay, are steps recited or performed in an unconventional or non-routine way, such to provide an inventive concept under step 2B.
The claimed limitations as currently presented fail to recite limitations that add a feature that is more than well understood, conventional or routine in the field of diagnostics and biochemical assay methodologies. 
For all of these reasons, the claims fail to include additional elements that are sufficient to either integrate the judicial exception(s) into practical application(s) thereof, or amount to significantly more than the judicial exception(s).

Response to Arguments
Applicant's arguments filed 03/28/22 have been fully considered but they are not persuasive.  
           112(a) written description:
           Applicant argues that the claims 2 and 4-6 have been amended to recite a, “BAFF polypeptide comprising a functional domain of a full length native BAFF polypeptide” and that the claims now share the necessary function of the BAFF polypeptide and as such the specification now conveys possession of the claimed genus of biomarkers.
          This argument is not found persuasive because as stated supra the specification fails to convey evidence of possession of an entire genus, which would encompass a large number of cleaved fragments of BAFF  varying in length or combination of amino acid sequence having a percentage of identity with BAFF. In particular, it is not known what cleaved portions of the BAFF polypeptide having a function domain of a full length native BAFF polypeptide might exist in biological samples and whether such portions or combination of amino acids would be correlated with regression of multiple myeloma.   The specification also fails to provide a single example of a cleaved portion of BAFF polypeptide having a function domain of a full length native polypeptide or any combination of amino acids having a percentage identity with BAFF or provide the identity of any protein or peptide having a percentage match with the BAFF and specifically correlated with remission of multiple myeloma. The specification does not report any data regarding any BAFF polypeptide cleaved portions and does not provide a single BAFF polypeptide or cleaved portion thereof which has specific percentages of 75, 80 or 90 percentage nor does the specification provide a single example of a fragment of the BAFF which is at a level in the sample wherein the level is correlated with remission of multiple myeloma.  Further, as disclosed on page 14 of the current specification functional domains may be fused with other proteins and the current specification has not provided single protein or its identity that is fused to a functional domain or more importantly shown any evidence or suggestion that the other protein is correlated with remission of multiple myeloma.  The claims currently allow for the detection of any and all possible fragments or cleaved portions of BAFF as being specifically correlated with multiple myeloma and the applicant has not provided data, evidence or reasons why any and all possible cleaved fragments that have a function domain would be shed or expected to be found in samples and at levels which are specifically correlated with remission of multiple myeloma.

             103 Rejections:
             Applicant argues the Examiner’s interpretation of Berenson et al. is incorrect. Berenson only teaches that BAFF is decreased in MM compared to healthy controls. Even if the skilled person were to assume that BAFF might be increased on remission (which seems unlikely in the absence of evidence that this is the case), they would certainly have no reason to expect that levels would increase to above those seen in healthy controls.  
             This argument is not found persuasive because of reasons stated supra that It would have been obvious to one of ordinary skill in the art at the filing date of the invention to compare the detected value to that of a healthy subject and determine that an increased value is indicative of remission of multiple myeloma because Berenson et al specifically teaches that BAFF levels are decreased in serum of multiple myeloma subjects as compared to healthy donors and that levels of BAFF increase entering remission and one of ordinary skill in the art would recognize that an inverse relationship would therefore exist between decreased levels in subjects having multiple myeloma and increased levels in those of remission and absent evidence to the contrary one of ordinary skill in the art would expect increased levels compared to a healthy levels would indicate the subject is in remission.  

              101 Rejections:
              Applicant argues that the method includes specific process steps—selective separation of serum and removal of BAFF from the serum sample. Those process steps change the composition of the mixture, resulting in a BAFF fraction that is different from the naturally- occurring fraction in the subject’s blood. Thus, the process achieves more than simply observing that BAFF is present in a soluble form or detecting the presence of BAFF in the sample.
 This argument is not found persuasive because the process steps of selective separation of serum and removal of BAFF from the serum sample are considered additional elements which do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The additional elements currently recited are well known, routine and conventional and thus are considered extra-solution activity used for gathering information. 

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.      
O’Farrell (Lateral Flow Immunoassay, 2008, Oct. 31; pages 1-33) teaches that it is known and conventional in lateral flow immunoassays to add the sample to the proximal end of the lateral flow device and allow the sample to migrate through the device toward a wick at the opposite end.  O’Farrell teaches that a test line having immobilized reagent is upstream of the wick and the immobilized reagent captures the desired analyte which is conjugated to a label and the excess reagents and sample moves past the capture lines and are entrapped in the wick (e.g. page 3).  Thus, the lateral flow assay selectively separates and removes the analyte from the sample.  NOTE:  It is noted that Berenson et al (see supra) specifically teaches that later flow assays can be used to detect the BAFF.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641